Judgment unanimously modified as a matter of discretion in the interest of justice and as modified affirmed, in accordance with the following memorandum: The trial court did not abuse its discretion in denying defendant’s motion for severance because the charges were properly joined in one indictment (see, CPL 200.20 [2] [c]) and defendant failed to demonstrate good cause for severance (see, CPL 200.20 [3] [a], [b]; People v Lane, 56 NY2d 1, 7). There is merit to defendant’s contention that he should not have been convicted twice for criminal trespass because there was only one illegal entry (see, People v Sillaway, 144 AD2d 959). Although defendant did not preserve the issue for review, the sentences defendant received on the trespass convictions were imposed consecutively and, therefore, we exercise our discretion and reverse defendant’s trespass conviction on the second count and vacate the sentence imposed thereon. (Appeal from judgment of Monroe County Court, Connell, J.—burglary, second degree.) Present—Dillon, P. J., Denman, Green, Balio and Davis, JJ.